Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/900872 filed on 06/13/20.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on June 13th, 2020 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esmond Goel (US Pub. 2019/0351783).

As to claim 1 and 11 the prior art teaches a battery charging system suitable for charging mobile devices comprising: 

a plurality of charging stations (see fig 1 element 102 paragraph 0034); 

a charging station location (see fig 1 element 102 paragraph 0034) identification system coupled with the plurality of charging stations (see fig 1, fig 2 element 102 paragraph 0036-0039); 

a communications platform (see summary) configured to provide a communication means for the plurality of charging stations (see fig 1-3 paragraph 0033-0037 and summary); 

a wayfinding system configured to provide prioritization information for potential users of the battery charging system and arranged to couple with the charging station (see fig 1 element 102 paragraph 0034) location identification system and the plurality of charging stations (see fig 1-5 paragraph 0041-0048 and background); 

an alerting system configured to provide system status of a mobile device and arranged to interact with the wayfinding system (see fig 1-5 paragraph 00048-0054); 

and a merchandising module configured to provide economic data and purchasing functions for the potential users of the battery charging system (see fig 1-6 paragraph 0055-0062).

As to claims 2 and 12 the prior art teaches further comprising a mobile application operating on a mobile device (see fig 1-3 fig 6-8 paragraph 0064-0067).

As to claims 3 and 13, the prior art teaches wherein the plurality of charging stations (see fig 1, fig 2 element 102) includes magnetic inductive charging, magnetic resonance charging, direct current hard wire, or radio frequency charging, battery charging capabilities (see fig 1, fig 2 element 102 paragraph 0037-0041).

As to claims 4 and 14 the prior art teaches wherein the charging station location identification system includes utilizing GPS, Bluetooth, Wi-Fi, mobile device location device, and cell phone call and text features to provide charging station location information to users of the system (see fig 1, fig 2 paragraph 0039-0044).

As to claims 5 and 15 the prior art teaches wherein the wayfinding system includes providing charging station location directions to users based on expected travel time to the plurality of charging stations, cost of charging station calculations, location within a building, fastest route to the plurality of charging stations, and preferred charging station location based on type of battery charge desired (see fig 1-5 paragraph 0042-0050 and background).

As to claims 6 and 16 the prior art teaches wherein the alerting system includes providing alarms and alerts configured to be received by a user of the system and wherein the alarms and alerts include physical, audible and visual annunciations (see fig 1-5 paragraph 00046-0052).

As to claims 7 and 17 the prior art teaches wherein the merchandising module provides for ascertaining costs of the plurality of charging stations, autocratically choosing a predetermined payment method, and completing a sale of charging services (see fig 1-6 paragraph 0055-0062).

As to claims 8 and 18, the prior art teaches wherein a life cycle of the plurality of charging stations is based on a predetermined time in service or a predetermined number of charging cycles (see fig 1-5 paragraph 0040-0046).

As to claims 9 and 19 the prior art teaches wherein the communications platform is configured to provide near real-time communication between the system and a mobile device (see fig 1-3 paragraph 0034-0039 and summary),

As to claims 10 and 20 the prior art teaches wherein the wayfinding system includes annunciation capabilities on or adjacent to the plurality of charging stations (see fig 1-5 paragraph 0046-0056 and background).











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851